Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a system (i.e., a machine) in claims 1, 4-6, a computer implemented method (i.e., a process) in claims 7-11, 14-19 and a non-transitory computer-readable medium (i.e. a manufacture) in claim 20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
underlined claim elements:
1. A system for managing access to digital content, comprising: 
a music database storing music assets as music data 5and music asset identifiers for each music asset, wherein the music assets include music-related assets; 
a collectible database storing collectible records for collectible assets, 
wherein a collectible record includes data indicating a collectible identifier, a collectible 10type, a music asset identifier for a music asset associated with a collectible asset, a representation for the collectible asset, and performance information associated with the collectible asset; 
wherein the performance information for the collectable asset comprises being at a geolocation under set conditions, performing actions at a geolocation physically or digitally, and viewing or listening to content or advertisement
a user account database storing user account records 15for users, 
wherein a user account record includes data indicating an identifier for a user, and a list of collectible identifiers of collectible assets collected by the user; 
a processor configured 
to receive a user account 20identifier and performance information from a mobile device, 
to compare the received performance information with the performance information in the collectible records, 
to identify a collectible record that has the performance35 DOCS 113748-160UT1/3717698.1Attorney Docket No. 113748-160UT1Sony Docket No. 201906043.01information matching the received performance information, 
to retrieve a collectible identifier for the identified collectible record, 
to identify a user account record matching the received user account identifier, 
to add 5the retrieved collectible identifier to the identified user account record, and
to mark the collectible asset as collected for a user account when a geolocation of the mobile device register to the user account ,matches the geolocation of the collectible asset.

The claim elements underlined above align to grouping of abstract ideas identified by the courts insomuch as they similarly concern Mental Processes including concepts performed by the human mind such as observation evaluation and judgement as well as Certain Methods of Organizing Human Activity including managing personal behavior or relationships such as following a set of rules or instructions.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor and a mobile device it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers, personal digital assistants, laptops,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor and a mobile device amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0003], [0052]-[0055], [0057]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.

  The remaining presented claims 4-11 and 14-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Assassins Creed IV: Black Flag released on October 16th, 2013 and as evidenced by “Assassin's Creed IV: Black Flag - Wikipedia”, “Assassin's Creed Black Flag Shanties | A Pirate's Guide” and “Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides” in view of Parisi  (US 2018/0036641).

1:  The combination of Assassins Creed IV: Black Flag & Parisi teaches a system for managing access to digital content, comprising: 
a music database storing music assets as music data 5and music asset identifiers for each music asset, wherein the music assets include music-related assets (equivalent to the defined collection sea shanties including the musical composition and respective name thereof reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide); 
a collectible database storing collectible records for collectible assets, wherein a collectible record includes data indicating a collectible identifier, a collectible 10type, a music asset identifier for a music asset associated with the collectible asset, a representation for the collectible asset, and performance information associated with the collectible asset (Understood as equivalent to the visually depicted note sheet of the shanty, a game world object, the name of the shanty identified by the particular note sheet, and/or the location of the note sheet, as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides); 
wherein the performance information for the collectable asset comprises being at a geolocation under set conditions, performing actions at a geolocation physically or digitally, and viewing or listening to content or advertisement (Parisi Paragraphs [0013], [0016]-[0017], [0021], [0023] & Figure 13);

Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides ); and 
a processor configured to receive a user account 20identifier and performance information from a mobile device, to compare the received performance information with the performance information in the collectible records, to identify a collectible record that has the performance 35 DOCS 113748-160UT1/3717698.1Attorney Docket No. 113748-160UT1Sony Docket No. 201906043.01information matching the received performance information, to retrieve a collectible identifier for the identified collectible record, to identify a user account record matching the received user account identifier, and to add 5the retrieved collectible identifier to the identified user account record (Understood as equivalent to recognizing that the player has unlock the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia). 
to mark the collectible asset as collected for a user account when a geolocation of the mobile device register to the user account, matches the 
While Assassins Creed IV: Black Flag is silent regarding the completion of actions including utilizing a players and assets common geolocation to regulate the collection of game assets, in an analogous invention, Parisi teaches this feature was known at the time of invention (Parisi Paragraphs [0013], [0016]-[0017], [0021], [0023]).  It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the instant application to have included the utilization of a players and assets common geolocation to regulate the collection of game assets of Parisi in the invention of Assassins Creed IV: Black Flag in order to incentivize players to visit promoted businesses as part of game play.

20 Claim 4: The combination of Assassins Creed IV: Black Flag & Parisi teaches the system of claim 1, wherein the music-related assets comprise songs, albums, playlists, video, programs, movies, games, and virtual reality (VR) experiences (equivalent to the described song type of sea shanties reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide).  

Claim 5: The combination of Assassins Creed IV: Black Flag & Parisi teaches the system of claim 1, wherein the collectible identifier includes an image file (Understood as equivalent to the visually depicted note sheet of the sea shanty as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides).

Claim 7: The combination of Assassins Creed IV: Black Flag & Parisi teaches a method for managing access to digital content at a server system in communication with (Parisi Abstract; Paragraph [0011]), 10comprising: 
receiving a user account identifier and performance information from a mobile device (-Wherein the game tracks the user’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides ); 
accessing a collectible database storing collectible records including performance information for collectible 15assets and music-related asset identifiers for music- related assets (Understood as equivalent to the name of the shanty identified by the particular note sheet, and/or the location of the note sheet, as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides); 
wherein the performance information for the collectable asset comprises being at a geolocation under set conditions, performing actions at a geolocation physically or digitally, and viewing or listening to content or advertisement (Parisi Paragraphs [0013], [0016]-[0017], [0021], [0023] & Figure 13);

Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia); 
identifying a collectible record that has performance 20information matching the received performance information(Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia); 
retrieving a collectible identifier for the identified collectible record (Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia); 
Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides ); 
identifying a user account record matching the 5received user account identifier(-Wherein the game tracks the player’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides ); 
adding the retrieved collectible identifier to the identified user account record to indicate the user account has collected the collectible asset associated with the retrieved collectible identifier(-Wherein the game tracks the player’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides );  
10accessing a music database that stores music-related assets as digital data and music-related asset identifiers that correspond to respective music-related assets(equivalent to the defined collection sea shanties including the musical composition and respective name thereof reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide); 
Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia); and  
15sending a confirmation to the mobile device that indicates the collectible asset has been collected and indicates the retrieved music-related asset identifier (Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia) and
marking the collectible asset as collected for a user account when a geolocation of the mobile device register to the user account, matches the geolocation of the collectible asset(Parisi Paragraphs [0013], [0016]-[0017], [0021], [0023]).
While Assassins Creed IV: Black Flag is silent regarding the completion of actions including utilizing a players and assets common geolocation to regulate the collection of game assets, in an analogous invention, and utilizing a server Parisi teaches these features were known at the time of invention (Parisi 

Claim 8: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, wherein the music-related 20assets comprise songs, albums, playlists, video, programs, movies, games, and VR experiences (equivalent to the described song type of sea shanties reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide).  

Claim 9: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, further comprising receiving a request from the mobile device to access a song represented by a music-related asset, where the request includes the retrieved music-related asset 5identifier (equivalent to the selection and playback of the unlocked sea shanties during sea travel as reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide).  

Claim 10: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 9, further comprising identifying the music-related asset in the Assassin's Creed Black Flag Shanties | A Pirate's Guide)

Claim 11: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 10, further comprising sending the digital data corresponding to the identified music-related asset to the mobile device for 15playback of the song by processing the sent digital data at the mobile device (equivalent to the selection and playback of the unlocked sea shanties during sea travel as reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide)

Claim 14: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, further comprising enabling the mobile device to access the music-related 10asset when the confirmation is received by the mobile device (-Wherein the game tracks the user’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides).  

Claim 15: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, further comprising creating image representations of the collectible 15assets (Understood as equivalent to the visually depicted note sheet of Assassin's Creed Black Flag Shanties | A Pirate's Guide).  

Claim 16: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, further comprising enabling the mobile device to share information about the collectible assets (Understood as equivalent to the visually depicted successful collection of the shanty, as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide).  

Claim 17: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 16, wherein sharing information about the collectible assets includes sending images or information about an experience of collecting the collectible assets(Understood as equivalent to the visually depicted successful collection of the shanty, as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide).  

Claim 18: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, further comprising sending collecting points or environment currency, and associated titles or other environment privileges for collecting the collectible assets(Parisi Figure 14; Paragraphs [0014], [0061]).  

Claim 19: The combination of Assassins Creed IV: Black Flag & Parisi teaches the method of claim 7, wherein the collectible assets include interactive Assassin's Creed Black Flag Shanties | A Pirate's Guide). 

15 Claim 20: The combination of Assassins Creed IV: Black Flag & Parisi teaches a non-transitory computer-readable storage medium storing a computer program to manage access to digital content at a server system in communication with mobile devices(Parisi Abstract; Paragraph [0011]), the computer program comprising executable instructions that cause a computer to:  
20receive a user account identifier and performance information from a mobile device (-Wherein the game tracks the user’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides );
access a collectible database storing collectible records including performance information for collectible 41 DOCS 113748-160UT1/3717698.1Attorney Docket No. 113748-160UT1 Sony Docket No. 201906043.01 assets and music-related asset identifiers for music- related assets (Understood as equivalent to the name of the shanty identified by the particular note sheet, and/or the location of the note sheet, as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides); 
Parisi Paragraphs [0013], [0016]-[0017], [0021], [0023] & Figure 13);
compare the received performance information with the performance information in the collectible records (Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia);  
5identify a collectible record that has performance information matching the received performance information; retrieve a collectible identifier for the identified collectible record (Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia); 
access a user account database that stores user 10account records including user account identifiers and collectible identifiers indicating collectible assets collected by a user account (-Wherein the game tracks the player’s game Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides );  
identify a user account record matching the received user account identifier (-Wherein the game tracks the player’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides);  
15add the retrieved collectible identifier to the identified user account record to indicate the user account has collected the collectible asset associated with the retrieved collectible identifier (-Wherein the game tracks the player’s game progress including the shanties that have been unlocked by the player- as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides ); 
access a music database that stores music-related 20assets as digital data and music-related asset identifiers that correspond to respective music-related assets (equivalent to the defined collection sea shanties including the musical composition and respective name thereof reflected in  Assassin's Creed Black Flag Shanties | A Pirate's Guide); 
retrieve a music-related asset identifier from the identified collectible record (Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia); and  42 DOCS 113748-160UT1/3717698.1Attorney Docket No. 113748-160UT1 Sony Docket No. 201906043.01 
send a confirmation to the mobile device that indicates the collectible asset has been collected and indicates the retrieved music-related asset identifier (Understood as equivalent to recognizing that the player has unlocked the Sea Shanty musical asset as described in Assassin's Creed Black Flag Shanties | A Pirate's Guide & Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides & wherein the ‘mobile device” is understood to include information from the portable game console including the Wii U as described in “Assassin's Creed IV: Black Flag - Wikipedia).
mark the collectible asset as collected for a user account when a geolocation of the mobile device register to the user account, matches the geolocation of the collectible asset(Parisi Paragraphs [0013], [0016]-[0017], [0021], [0023]).
While Assassins Creed IV: Black Flag is silent regarding the completion of actions including utilizing a players and assets common geolocation to regulate the collection of game assets, in an analogous invention, and utilizing a server Parisi teaches these features were known at the time of invention (Parisi Paragraphs [0011], [0013], [0016]-[0017], [0021], [0023]).  It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of servers and utilization of a players and assets common geolocation to regulate the collection of game .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Assassins Creed IV: Black Flag released on October 16th, 2013 and as evidenced by “Assassin's Creed IV: Black Flag - Wikipedia”, “Assassin's Creed Black Flag Shanties | A Pirate's Guide” and “Nassau Shanties Locations Guide - GosuNoob.com Video Game News & Guides”  in view of Parisi  (US 2018/0036641) as applied to at least claims 1, 4, 5, 7-11, and 14-20 further in view of Pacey et al (US 2015/0024852).
  
Claim 6: The combination of Assassins Creed IV: Black Flag, Parisi, & Pacey teaches the system of claim 1, wherein the identifier for 5the user includes at least one of an email address and a mobile device number (Pacey Paragraph [0177]).  While the combination of Assassins Creed IV: Black Flag & Parisi,  is silent regarding the completion of actions including being at a geolocation, in an analogous invention, Pacey teaches this feature was known at the time of invention (Pacey .



Response to Arguments
Applicant's arguments filed on August 27th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 7 through 12 of the above dated remarks the Applicant presents various arguments against the rejections of claims under 35 U.S.C. §101 including:
i. that the rejection of record does not allegedly indicate  that the claims when considered as a whole and when considered  in view of the specification are directed to an Abstract idea and that the specification supports the eligibility of the claimed invention because it describes the claimed invention as being practiced with hardware (Remarks Pages 7-9);
ii. that the claimed invention includes a practical application because it improves technology, is utilized with a particular machine and bases these arguments on the proposition that non-claimed limitations found in the applicant’s specification support the presence of a particular machine and that the claimed features directed to elements of 

Responsive to the preceding, the following is respectively noted with respect to the applicant arguments summarized herein above:
i.a The rejection of record clear indicates that the claim limitations have been considered both individually and as a combination in making the determination that the claimed invention is directed to an abstract idea.  Further while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and the accordingly the proposal that subject matter eligibility of the claimed invention may be supported through the improper importation of claim limitation from the specification into the presented claims is respectfully non-persuasive. 

		ii.a The enhanced functionality referenced by MPEP 2106.05(a) is fairly understood to describe the functionality of the computer itself and a specific improvement to the way computers operate but would specifically not support other tasks for which a computer is used in its ordinary capacity.   In the instant application the plain focus of the claim is on an algorithm and rules for asset management for which a computer is utilized in its ordinary capacity to enact and accordingly the claimed invention does not meet the eligibility criteria as discussed in MPEP 2106.05(a).  Additionally as noted in the preceding section, .  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and accordingly limitation not reflected in the claimed invention cannot support the presence of a particular machine as defined by MPEP 2106.05(c)


Continuing on pages 12 through 16 of the above dated remarks the Applicant presents various arguments against the rejections of claims under 35 U.S.C. §102 & §103 including:
	iii.  That the previously applied prior art combination of Assassins Creed IV: Black Flag, & Pacey does not teach the amended claim limitations broadly directed to defining the performance information for a collectable asset including being at a geolocation under set conditions and performing actions and viewing content and marking an asset as collected for a user  when the geolocation of the asset and the a mobile device registered to the user match.

Responsive to the preceding, the following is respectively noted with respect to the applicant arguments summarized herein above:
iii.a The rejection of record has been updated to include the prior art of Parisi as particularly presented in the prior art rejections above to better address the claim limitations as amended and applied in combination with Assassins 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/
Examiner, Art Unit 3715 

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715